Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a notice of allowance in response to communication dated 7/30/2021.
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the 103 arguments in light of the claims. The combination of references do not render the claims as obvious, in particular “… collecting, by a server from the plurality of user terminals, a plurality of location coordinates of the plurality of user terminals when the plurality of user terminals scan the two- dimensional code or the barcode; clustering, by the server using a computer algorithm, the plurality of location coordinates into a plurality of areas; determining, by the server, a transaction attribute corresponding to each area in the plurality of areas, the transaction attribute comprising a number of users in a corresponding area and a number of transactions of users using the service in the corresponding area; determining, by the server according to information entropy values of the transaction attributes, a dispersity numerical value of the service provided by the service provider according to a number of areas in the plurality of areas and a plurality of transaction attributes corresponding to the plurality of areas; and determining, by the server according to the dispersity numerical value, whether the two- dimensional code or the barcode was scanned offline or online by the plurality of user terminals” The most notable prior art of record is to Houri et al, US-20040199623-A1. Houri discloses end user location tracking. Houri does not disclose the limitations as recited. The second notable prior art of record is Li, US-20150327007-A1. Li discloses plurality of terminals.  Li does not render the limitations obvious. The third .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akosua Kyereme-Tuah whose telephone number is 571-272-6435.  The examiner can normally be reached on Mondays-Thursdays 8am-5pm EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AKOSUA KYEREME-TUAH/Primary Examiner, Art Unit 3623                                                                                                                                                                                         	
August 9, 2021